Title: To Thomas Jefferson from James Monroe, 26 May 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. May 26 1794.

The session begins to draw to a close. The 3d. of June is agreed on by both houses as the day on which it shall end, and I believe the agreement will be executed. The inclosed paper will shew you the state of things with Engld. This incursion into our country has no pretext to be calld or considered otherwise than an actual invasion, and as such presume it will be treated by the President whose powers are competent by the existing law to its repulsion. The Govr. of Pensyla. has a small force within 16. miles of Presque Isle, and intends taking possession of the latter post. Within a few days past however it has been notified to him by some Indians that it will be opposed, and in consequence thereof he has ordered out 1000 of the western militia to secure the lodgment. I suspect however these movements were dictated in Novr. last and should not be considered as an indication of the temper of the Englh. Ct. at present. They may even be disavowed if a change in circumstances requires it. The incident has been seized you will observe as a ground for pressing an increase of the military forces—in consequence of which a proposition was immediately introduced into the Senate for authorizing the President to raise 10,000 additional troops under provisions more popular than those rejected in the Reps. and of course more likely to succeed even there. In the Senate it will pass immediately, for the republican party is intirely broken in that branch. Thus it results that thro the influence of the Executive aided by the personal weight of the President, the republican party notwithstanding its systematic and laborious efforts has been able to accomplish nothing which might vindicate the honor or advance the prosperity of the country. I believe I intimated to you in my last that the President had offered to Mr. Livingston after the refusal of Mr. Madison the legation to France in the place of Gr. Morris who would be recalled, that Colo. Burr had been a competitor. Since that time Livingston has declined and Burr has continued, under auspices very favorable to his success, sole candidate. Present appearances authorize the belief he will be appointed. Of course he goes as a republican, and I am inclined to think the President supposes he lays that party under obligations to him for the nomination, for I am  persuaded in addition to other considerations he really surmounts some objections of a personal nature in making it. But when it is known that the Jersey members, Judge Patterson &ca, have promoted his interest our confidence in the steadiness of his political tenets will not be increased. We shall be with you as soon as possible after the adjournment. Sincerely I am yr. friend & servt

Jas. Monroe


As Mr. M. gives you the paper containing the correspondence referred to, and the others contain nothing I send none.

